Per Curiam :
The defendant, appellee, being a bona fide purchaser at sheriff’s sale of the premises involved in this controversy, is protected by the act of 1705, provided the judgment under which the property was sold warranted the execution. This act was passed to protect the titles of purchasers, and has been repeatedly held a complete protection against every defect or irregularity, excepting when the judgment was void upon its face: *382Springer v. Brown, 9 Pa. 305; Caldwell v. Walters, 18 Pa. 79; Evans v. Meylert, 19 Pa. 402; Duff v. Wynkoop, 74 Pa. 300. The defendant’s title could not, therefore, be affected by the fact that, some months after the judgment on the scire facias, the plaintiff, Mary Dalfonza, who was devisee of this property under her husband’s will, was declared a lunatic, and that said lunacy related back to a period anterior to the judgment. This was a fact which did not appear upon the record of the judgment, and of which the defendant had no notice at the time he purchased at the sheriff’s sale.
The plaintiff claimed, however, that the lien of the judgment had expired prior to the issuing of the scire facias; that the lien was lost, and the revival proceedings were a nullity. If the plaintiff had been a terre-tenant, there would have been force in this contention. She was a devisee, however, and an heir or devisee is a mere volunteer, and takes but what there, is left of his ancestor’s or testator’s estate after the debts are paid. He is not a terre-tenant: Horner v. Hasbrouck, 41 Pa. 169. And a judgment against a decedent in his lifetime remains a lien against him, his heirs and devisees, without revival: Brown’s App., 91 Pa. 485; McCahan v. Elliott, 103 Pa. 634.
This was admitted to be the law prior to the passage of the act of June 1, 1887, P. L. 289. It was contended, however, that this act changed the law in this respect, and that a judgment ceases to be a lien against the real estate of the debtor, or his heirs and devisees, unless revived within five years; in other words, that the defendant in the judgment, his heirs and devisees, are protected precisely as are purchasers, mortgagees, and other lien creditors. We see nothing in the act to give it the effect claimed for it, and we feel quite sure the legislature would not have made as sweeping a change as this in the law, without expressing such intention in the clearest language. The act deals with terre-tenants, and we have already seen that Mrs. Dalfonza does not occupy that position.
Judgment affirmed.